Title: To John Adams from Joan Derk van der Capellen tot den Pol, 20 April 1783
From: Pol, Joan Derk van der Capellen tot den
To: Adams, John


Monsieur.
Zwol ce 20 Avril 1783

Je Suis tres Sensible a la part que votre Exc: veut bien prendre a la revolution inopinée et honorable arrivée dans l’etat de mes affaires politiques: revolution cependant qui me donneroit plus de Satisfaction, Si les affaires de ma Patrie eussent pris, en meme tems, un tour plus favorable par rapport a la pacification avec la Grande Bretagne—mais une paix honteuse devoit étre la Suite necessaire de notre conduite durant la guerre.
J’ai eté charmé de faire la connaissance du Docteur Wheelock. Mais toutes les consultations avec mes amis me confirment dans l’opinion, que Son projet rencontrera de grands obstacles. Comme il ÿ a plusieurs entreprises d’un interet national qui languissent faute d’assistance je doute S’il Sera possible de persuader les Hollandois de prendre une part asséz considerable a un établissment, qui ne les concerne pas directement.
Il ÿ a passé les deux ans que me trouvant a Amsterdam, peu apres la fameuse affaire touchant les papiers de Mr. Laurens j’eus lhonneur de faire la connoissance de Mr. Searle, qui me fit voir un papier, dont je prens la liberté d’envoier cette copie a votre Excellence. Ce qui me frappa le plus fut le Catalogue d’un nombre de gens, qui Se Seroient declarés enclins a preter une Somme d’argent au Congress. J’en connoissois la plus grande partie et je Sçavois tres bien, qu’ils n’ÿ avoient jamais Songé, excepté, peut etre, le Seul Seigneur de Lathmer. Indigné de cette forgerie je pris la resolution d’etre, a l’avenir, plus reservé a accorder ma confiance; et je crus que le papier en question ne meritoit qu’un oubli dedaigneux: aussi n’ÿ ai je plus Songé, jusqu’a ce que, depuis quelques jours, cette piece de rebut commence a fournir de la matiere pour une affaire, laqu’elle, quoique particuliere et n’interessant aucunement le Public, peut, néammoins, m’interesser de bien pres, et me causer du desagrement.
Ce qui pourroit, cependant, contribuer beaucoup a contraminer le plan, que certaine personne Semble avoir formé, peut etre a l’instigation d’autres, pour me faire querelle et Se faire remarquer par cet éclat, ce Seroit quelque preuve: que cette piece a eté connue en Amerique, ou du moins parmi des Americains vers l’an 1780.
Votre Excellence m’obligeroit infiniment Si Elle vouloit avoir la bonté d’en parler a Messrs. Franklin, Laurens et autres Americains, et, en cas que cette piece, ce dont je ne doute, leur Soit connue, de me faire parvenir, le plustot possible, telles informations ou certificats, ne fut ce qu’en forme de Lettre, touchant icelle, que l’on Seroit en etat de donner. Il me Seroit de Beaucoup d’utilité Si quelque Americain en possedat, par hazard, une Copie, et qu’il voulut avoir la bonté de me la fournir avec un certificat touchant la façon d’ont elle Seroit parvenue dans Ses mains et du tems quand!
Votre Excell: m’e rendroit un grand Service, tandis que j’ai l’honneur de l’assurer, que ne Saisirai avec empressement toutes les occasions de Lui etre utile reciproquement, et que je Serai toujours avec le plus parfait devouement / de Votre Excellence / le tres humble et tres / obeïssant Serviteur
        le Baron de Capellen de Pol
Oserois je prier votre Exc: de faire parvenir mes respects a Messrs. Franklin et Laurens?
 
Translation
Sir
Zwolle, 20 April 1783

I greatly appreciate the part taken by your excellency in the unexpected but honorable revolution that has come about in my political affairs. This revolution would be more satisfying had the affairs of my country at the same time taken a more favorable turn in relation to peace with Great Britain—but then, a shameful peace was the only possible consequence of our conduct during the war.
I was delighted to make the acquaintance of Dr. Wheelock. However, all the talks I have had with my friends confirm me in the opinion that his plan will encounter great obstacles. As there are several ventures of national importance currently languishing for want of assistance, I doubt it will be possible to persuade the Dutch to assume so considerable a part in an enterprise that does not directly concern them.
Two years ago, when I happened to be in Amsterdam after the famous business of Mr. Laurens’ papers, I had the honor of meeting Mr. Searle. He showed me a document, a copy of which I make so bold as to send on to your excellency. What struck me most was the catalogue of a number of people who declared themselves willing to lend money to Congress. I knew most of them and was quite aware that they had never even dreamed of such a thing—except, perhaps, for Lord Lathmer. Indignant at this fiction, I resolved to conduct myself with more reserve in future and believed that the paper in question deserved only a disdainful oblivion. I therefore forgot about it, until a few days ago, when this piece of rubbish began to furnish material for an affair that, although private and of no interest to the public, could nevertheless concern me closely and cause me some trouble.
In the meantime, the plan apparently formed by certain persons, perhaps at the instigation of others, to quarrel with me and thereby draw attention to themselves could be greatly undermined were there some measure of proof that this document was known in America, or at least by some Americans, around 1780.
I should be greatly obliged if your excellency would be so kind as to discuss this with Mr. Franklin, Mr. Laurens, and other Americans, and if this document—as I suspect—is known to them, to send to me as soon as possible any information or certificate to that effect, if only in the form of a letter, that they are able to transmit. It would be most helpful to me if some American happened to have a copy of the document and was kind enough to send it to me with a certificate explaining how it came into his hands and when!
Your excellency would thereby do me an enormous favor, while in return I am honored to assure you that I would seize every opportunity to be of use, and that I shall always be your excellency’s most devoted, humble and obedient servant
le Baron de Capellen de Pol

May I ask your excellency to offer my respects to Mr. Franklin and Mr. Laurens?

